                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


    RAMON ESPINOZA RODRIGUEZ,
                                                     Case No. 1:19-cv-00192-BLW
         Plaintiff,
                                                     MEMORANDUM DECISION AND
          v.                                         ORDER

    CANYON COUNTY,

         Defendant.



                                      INTRODUCTION

       Before the Court is Plaintiff Ramon Espinoza Rodriguez’s Application to Proceed

In Forma Pauperis (Dkt. 2). Because plaintiff’s application shows he is capable of paying

the $400 filing fee without compromising his ability to provide for himself and his

family, the motion will be denied.

                                         DISCUSSION

       A person who decides to file a lawsuit in federal district court must pay a $400

filing fee. See 28 U.S.C. § 1914 (providing statutory fee of $350); Dist. Ct. Fees – Dist.

Of Idaho (showing a $400 civil filing fee as of September 1, 2018). 1 District courts have



1
  The fee schedule is available at this website:
https://www.id.uscourts.gov/Content_Fetcher/index.cfml/District_Filing_Fees_950.pdf?Content_ID=950
(last visited July 9, 2019).




MEMORANDUM DECISION AND ORDER - 1
discretion to grant plaintiffs IFP status, and if they do so, the lawsuit proceeds without

prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1). While a plaintiff need not be

absolutely destitute to qualify for IFP status, Adkins v. E.I. Dupont de Nemours, 335 U.S.

331, 339 (1948), the fact that financing his own litigation may cause some difficulty is

not sufficient to relieve a plaintiff of the obligation to pay his own way if it’s possible to

do so without undue hardship. See id.

       Here, plaintiff reports that he earns $4,000 per month, or “about $3,400” after

taxes. IFP App.,Dkt. 2, at 5. Against that $3,400, plaintiff reports monthly expenses of

$3,878. Because of the $478 monthly shortfall, plaintiff says he cannot afford to pay the

$400 filing fee.

       The Court disagrees. As a starting point, plaintiff’s $48,000 annual earnings place

him above the poverty level for a family of five, which is set at $30,170. See IFP App.,

Dkt. 2 , at 5 (plaintiff reports four persons who rely on him for support); Annual Update

of the HHS Poverty Guidelines, 84 Fed. Reg. 1167-02 (Feb. 1, 2019). Although a

person’s earnings as compared to the poverty line is not the deciding factor on an IFP

application, the comparison does provide some context. Further, plaintiff discloses a few

monthly expenses that appear relatively generous and that could be reduced to allow him

to afford the fee. These include: $300 per month for clothing; $150 per month for

“laundry and dry-cleaning;” and $100 per month for “Recreation, entertainment,

newspapers, magazines, etc.” See IFP App., Dkt. 2, at 4. Plaintiff also reports that he is

financing two vehicles at a cost of $794 per month. Id. (reporting a $427 monthly



MEMORANDUM DECISION AND ORDER - 2
payment for a “truck loan” plus a $367 “Car payment”).

       Given plaintiff’s financial situation, the Court finds he is capable of paying the

filing fee and will therefore deny the IFP application.

                                          ORDER

       IT IS ORDERED that Plaintiff’s In Forma Pauperis Application (Dkt. 2) is

DENIED. Plaintiff must pay the $400 filing fee within 30 days of this Order. Failure to

do so will result in automatic dismissal of this action.

                                                  DATED: July 23, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
